Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 1 of 15




              IN THE UNITED STATES DISTRICT COURT
       FOR THE SOUTHERN DISTRICT OF FLORIDA (Ft. Lauderdale)

  EMMITT C. WRIGHT,                          No.

                   Plaintiff,                CIVIL ACTION – LAW
                                             JURY TRIAL DEMANDED
  v.
                                             District Judge:
  JASON ZEHLER,                              Magistrate Judge:
  SIMONE L. PAYNE,
  DAVID GUERRIER,
  TYRONE G. FOSTER,
  MICHAEL MORALES,
  ADRIAN ULLOA, and
  GREGORY TONY,

                   Defendants.


                                  COMPLAINT


        AND NOW comes the Plaintiff, EMMITT C. WRIGHT, by and through his

  undersigned counsel, DEVON M. JACOB, ESQUIRE, of the law firm of JACOB

  LITIGATION, INC.; and BENJAMIN L. CRUMP, ESQUIRE, of BEN CRUMP

  LAW, PLLC, to aver the following:

                         JURISDICTION AND VENUE

        1.   This action is brought pursuant to 42 U.S.C. § 1983.

        2.   Jurisdiction is founded upon 28 U.S.C. §§ 1331, 1343, and 1367.


                                         1
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 2 of 15




        3.     Venue is proper in this Court, as all parties are located within the

  Southern District of Florida, and the cause of action arose in the Southern District of

  Florida.

                                       PARTIES

        4.     Plaintiff, EMMITT C. WRIGHT (“WRIGHT”), is an adult individual,

  who lives in the Southern District of Florida.

        5.     Defendant, JASON ZEHLER (“ZEHLER”), is an adult individual, who

  during all relevant times, was employed by the Broward County Sheriff’s Office, as

  a Deputy Sheriff, with the rank of Sergeant. All of Defendant ZEHLER’S actions or

  inactions were taken under color of state law. He is sued in his individual capacity.

        6.     Defendant, SIMONE L. PAYNE (“PAYNE”), is an adult individual,

  who during all relevant times, was employed by the Broward County Sheriff’s

  Office, as a Deputy Sheriff, with the rank of Sergeant. All of Defendant PAYNE’S

  actions or inactions were taken under color of state law. She is sued in her individual

  capacity.

        7.     Defendant, DAVID GUERRIER (“GUERRIER”), is an adult

  individual, who during all relevant times, was employed by the Broward County

  Sheriff’s Office, as a Deputy Sheriff. All of Defendant GUERRIER’S actions or

  inactions were taken under color of state law. He is sued in his individual capacity.




                                            2
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 3 of 15




             8.       Defendant, TYRONE G. FOSTER (“FOSTER”), is an adult individual,

  who during all relevant times, was employed by the Broward County Sheriff’s

  Office, as a Deputy Sheriff. All of Defendant FOSTER’S actions or inactions were

  taken under color of state law. He is sued in his individual capacity.

             9.       Defendant, MICHAEL MORALES (“MORALES”), is an adult

  individual, who during all relevant times, was employed by the Broward County

  Sheriff’s Office, as a Deputy Sheriff. All of Defendant MORALES’ actions or

  inactions were taken under color of state law. He is sued in his individual capacity.

             10.      Defendant, ADRIAN ULLOA (“ULLOA”), is an adult individual, who

  during all relevant times, was employed by the Broward County Sheriff’s Office, as

  a Deputy Sheriff. All of Defendant ULLOA’S actions or inactions were taken under

  color of state law. He is sued in his individual capacity.

             11.      Defendant, GREGORY TONY (“TONY”), is an adult individual who

  is the duly elected Sheriff of the Broward County Sheriff’s Office (“BSO”). TONY

  is sued in his official capacity.

                                               MATERIAL FACTS

             12.      During all relevant times, the Individual Defendants1 were employed as

  sheriff deputies by the Broward County Sheriff’s Office, which is located at 2601

  West Broward Boulevard, Fort Lauderdale, FL 33312.


  1
      Unless otherwise stated, “Individual Defendants” refers to Zehler, Payne, Guerrier, Foster, Morales, and Ulloa.
                                                              3
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 4 of 15




           13.   On or about July 12, 2019, the Individual Defendants were dispatched

  to a residence, located in Unincorporated, Broward County, Florida, to assist with a

  Baker Act involving WRIGHT.

           14.   At the time, WRIGHT was suffering from a mental health emergency,

  having been previously diagnosed with a mental illness.

           15.   When the Individual Defendants arrived, one Defendant was calm and

  professional, and attempted to obtain WRIGHT’s trust and deescalate the situation.

           16.   The Co-defendants, however, undermined the first Defendant’s efforts.

           17.   The Co-defendants were aggressive, rude, and appeared intent on using

  physical force against WRIGHT.

           18.   No one had requested that WRIGHT be arrested for committing a

  crime.

           19.   WRIGHT was not the subject of an arrest warrant.

           20.   WRIGHT did not attempt to hit, kick, or otherwise strike the Individual

  Defendants.

           21.   Concerned for his personal safety, WRIGHT began to walk away from

  the Individual Defendants.

           22.   ZEHLER signaled to the co-defendants to take WRIGHT into physical

  custody.




                                             4
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 5 of 15




        23.    GUERRIER wrapped his arms around WRIGHT from the rear and

  slammed WRIGHT to the ground; using a non-sanctioned take-down that did not

  comport with standard law enforcement training.

        24.    GUERRIER then punched WRIGHT in the thigh several times.

        25.    PAYNE used a conducted electrical weapon (“CEW”) (Taser SN#

  X2900936M, Cartridges C6204VRCN & C6204VRCT) against WRIGHT.

        26.    PAYNE fired the Taser twice into WRIGHT’S lower body, observing

  the first set of probes entered WRIGHT’S left thigh.

        27.    PAYNE is not sure where the second set of probes landed.

        28.    PAYNE activated the Taser seven times, which included one drive-stun

  to WRIGHT’S right forearm.

        29.    ZEHLER used an expandable baton to intentionally strike WRIGHT in

  his lower legs and ribs.

        30.    ZEHLER admits that he struck WRIGHT 5 to 6 times in his calves and

  shins, and 4 to 5 times in his ribs, all of which did not comport with standard law

  enforcement training.

        31.    MORALES, FOSTER, and ULLOA, assisted the co-defendants by

  holding WRIGHT down while the co-defendants used the aforementioned force

  against WRIGHT.

        32.    ULLOA then applied handcuffs to WRIGHT.

                                          5
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 6 of 15




        33.    ZEHLER observed that as a result of the baton strikes, WRIGHT was

  bleeding from his right shin.

        34.    When family protested the use of force, one of the Individual

  Defendants stated, “If you had a better way to handle it, you let me know.”

        35.    Subsequently, Deputy Sheriff, Major Steve Robson, appeared on

  Channel 7 News, and on behalf of the BSO, defended the Individual Defendants’

  conduct.

        36.    When WRIGHT’S mother attempted to file a citizen’s complaint with

  the BSO, a deputy sheriff asked her why she called the BSO for assistance instead

  of just taking WRIGHT to the hospital herself.

        37.    When a deputy sheriff learned that she had video of the incident, the

  deputy sheriff demanded that she produce her phone for inspection, which she

  refused to do.

        38.    The BSO implemented policy 10.18 (Mentally Ill and Intoxicated

  Persons).

        39.    Section 10.18.6(A) of the policy provides, “A CIT deputy assigned to

  the district in which an incident occurs will be dispatched, if available. If a CIT

  deputy is unavailable, then the nearest available patrol deputy will be dispatched.”




                                            6
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 7 of 15




        40.    Section 10.18.6(B) of the policy provides in relevant part, “If a non-

  CIT deputy is dispatched to the scene, then the road patrol supervisor will attempt

  to locate the closest available CIT deputy via Communications.”

        41.    Pursuant to FED.R.CIV.P. 11(b)(3), the following factual contentions

  will likely have evidentiary support after a reasonable opportunity for further

  investigation or discovery: No CIT deputy was ever requested or dispatched.

        42.    Section 10.18.6(D) of the policy provides in relevant part, “The

  mentally ill person will be handled in the least confrontational manner possible.”

        43.    The BSO implemented policy 6.1 (Use of Force) and policy 6.4

  (Weapons Other Than Firearms /Less Lethal Weapons).

        44.    Section 6.1.4 (Subject Resistance Levels) and section 6.1.5 (Deputy

  Response Options) provides no direction regarding what option is permitted for each

  resistance level.

        45.    Neither policy 6.1 nor policy 6.4 provides direction regarding

  when/how the use of an expandable baton is permitted by policy.

        46.    Section 6.4.4(C)(3)(a) provides in relevant part, “Use the shortest

  duration of CEW exposure objectively reasonable to accomplish the lawful

  objectives, and reassess the subject’s behavior, reaction, and resistance before

  initiating or continuing the exposure. If the CEW use is ineffective in incapacitating




                                            7
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 8 of 15




  a subject or achieving compliance, consider alternative control measures in

  conjunction with or separate from the CEW.”

        47.     Section     6.4.4(C)(3)(b)   provides,   “Avoid   simultaneous    CEW

  exposures.”

        48.     The use of force incident was investigated by internal affairs.

        49.     Notably, the internal affairs report did not discuss what department

  policy or training required or permitted under the totality of the circumstances.

        50.     The Individual Defendants were cleared of any wrongdoing.

        51.     As a direct result of the force used by the Individual Defendants, or

  permitted by the Individual Defendants to be used, WRIGHT sustained serious and

  disabling injuries.

        52.     WRIGHT’s injuries included a broken leg that required surgery to

  insert a permanent rod.

                                         COUNT I

                     Plaintiff WRIGHT v. ZEHLER, PAYNE,
                  GUERRIER, FOSTER, MORALES, and ULLOA
                      Fourth Amendment (Excessive Force)
                            Pursuant to 42 U.S.C. § 1983

        53.     Paragraphs 1 through 52 are incorporated herein by reference.

        54.     The Fourth Amendment protects citizens from unreasonable searches

  and seizures, which “encompasses the right to be free from excessive force during

  the course of a criminal apprehension.” Oliver v. Fiorino, 586 F.3d 898, 905 (11th
                                              8
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 9 of 15




  Cir. 2009).

        55.     Courts analyze claims that officers have violated that right using the

  Fourth Amendment’s “objective-reasonableness standard.” Patel v. City of Madison,

  Ala., 959 F.3d 1330, 1338 (11th Cir. 2020).

        56.     That standard requires courts to consider whether the officers' conduct

  was “objectively reasonable in light of the facts confronting” them. Id. (quotation

  omitted).

        57.     Whether an officer used a reasonable amount of force depends on “(1)

  the severity of the crime; (2) whether the individual posed an immediate threat to the

  safety of the officers or others; and (3) whether the individual actively resisted arrest

  or attempted to evade arrest by flight.” Patel, 959 F.3d at 1339 (alteration and

  quotation marks omitted) (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).

        58.     The Eleventh Circuit has also considered “(4) the need for force to be

  applied; (5) the amount of force applied in light of the nature of the need; and (6) the

  severity of the injury.” Id.

        59.     The force used against WRIGHT was not objectively reasonable.

        60.     As a direct and proximate result of the Defendants’ conduct, WRIGHT

  suffered and will continue to pain, physical and mental injury, mental anguish, fear,

  embarrassment, and humiliation, some or all of which may be permanent.




                                             9
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 10 of 15




        61.    As a direct and proximate result of the Defendants’ conduct and the

  prosecution of this civil litigation, Plaintiff has incurred and will incur attorneys’

  fees and litigation costs.

                                       COUNT II

                     Plaintiff WRIGHT v. ZEHLER and PAYNE
                      Fourth Amendment (Supervisor Liability)
                              Pursuant to 42 U.S.C. § 1983

        62.    Paragraphs 1 through 52 are incorporated herein by reference.

        63.    “Supervisory liability occurs either when the supervisor personally

  participates in the alleged constitutional violation or when there is a causal

  connection between actions of the supervising official and the alleged constitutional

  deprivation.” Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990).

        64.    ZEHLER and PAYNE were supervisors.

        65.    ZEHLER and PAYNE personally participated in causing WRIGHT’S

  constitutional injuries.

        66.    As a direct and proximate result of the Defendants’ conduct, WRIGHT

  suffered and will continue to pain, physical and mental injury, mental anguish, fear,

  embarrassment, and humiliation, some or all of which may be permanent.

        67.    As a direct and proximate result of the Defendants’ conduct and the

  prosecution of this civil litigation, Plaintiff has incurred and will incur attorneys’

  fees and litigation costs.

                                           10
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 11 of 15




                                      COUNT III

                     Plaintiff WRIGHT v. ZEHLER, PAYNE,
                  GUERRIER, FOSTER, MORALES, and ULLOA
                      Fourth Amendment (Duty to Intervene)
                            Pursuant to 42 U.S.C. § 1983

        68.    Paragraphs 1 through 52 are incorporated herein by reference.

        69.    To establish a failure to intervene claim, a Plaintiff must establish that

  a Defendant officer was in a position to intervene to stop another officer’s unlawful

  conduct and had an appreciable opportunity to do so. See Riley v. Newton, 94 F.3d

  632, 635 (11th Cir. 1996).

        70.    The Defendants each had an appreciable opportunity and duty to

  intervene to stop each other’s unlawful conduct but failed to do so.

        71.    As a direct and proximate result of the Defendants’ conduct, WRIGHT

  suffered and will continue to pain, physical and mental injury, mental anguish, fear,

  embarrassment, and humiliation, some or all of which may be permanent.

        72.    As a direct and proximate result of the Defendants’ conduct and the

  prosecution of this civil litigation, Plaintiff has incurred and will incur attorneys’

  fees and litigation costs.

                                      COUNT IV

                     Plaintiff WRIGHT v. Defendant TONY/BSO
                            Americans with Disabilities Act

        73.    Paragraphs 1 through 52 are incorporated herein by reference.

                                           11
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 12 of 15




        74.    Title II of the Americans with Disabilities Act (“ADA”) applies to state

  and local government entities, and, in subtitle A, protects qualified individuals with

  disabilities from discrimination on the basis of disability in services, programs, and

  activities provided by state and local government entities.

        75.    Title II extends the prohibition on discrimination established by section

  504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. 794, to all activities

  of state and local governments regardless of whether these entities receive Federal

  financial assistance.

        76.    The TONY/BSO knew through the Individual Defendants that

  WRIGHT suffered from a qualifying disability.

        77.    The TONY/BSO assumed a duty of care over WRIGHT.

        78.    The TONY/BSO failed to provide proper policy or training to their

  agents and employees who they assigned the duty of providing care, custody, and

  control, over disabled persons like WRIGHT.

        79.    The TONY/BSO through its employees failed to accommodate

  WRIGHT’s disability.

        80.    As a direct and proximate result of the Defendants’ conduct, WRIGHT

  suffered and will continue to pain, physical and mental injury, mental anguish, fear,

  embarrassment, and humiliation, some or all of which may be permanent.




                                           12
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 13 of 15




        81.     As a direct and proximate result of the Defendants’ conduct and the

  prosecution of this civil litigation, Plaintiff has incurred and will incur attorneys’

  fees and litigation costs.

                                        COUNT V

                    Plaintiff WRIGHT v. Defendant TONY/BSO
              Fourth and Fourteenth Amendments—Municipal Liability
                             Pursuant to 42 U.S.C. § 1983

        82.     Paragraphs 1 through 52 are incorporated herein by reference.

        83.     “Local governing bodies . . . can be sued directly under § 1983 for

  monetary, declaratory, or injunctive relief where . . . the action that is alleged to be

  unconstitutional implements or executes a policy statement, ordinance, regulation,

  or decision officially adopted and promulgated by that body’s officers.” Monell v.

  Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).

        84.     In addition, a failure to train may give rise to municipal liability if the

  failure to train amounts to “deliberate indifference to the rights of persons with

  whom the [untrained employees] come into contact.” Canton v. Harris, 489 U.S.

  378, 388 (1989).

        85.     TONY/BSO knowingly failed to maintain policies, practices, and

  training that met the minimum standards in the industry.




                                             13
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 14 of 15




        86.    As discussed herein, TONY/BSO maintained policies, practices, and

  customs, which were the moving force that resulted in Plaintiff’s constitutional

  rights being violated.

        87.    In the alternative, as discussed herein, TONY/BSO failed to implement

  or enforce proper policies and training, as discussed herein, which was the moving

  force that resulted in Plaintiff’s constitutional rights being violated.

        88.    As a direct and proximate result of the Defendants’ conduct, WRIGHT

  suffered and will continue to pain, physical and mental injury, mental anguish, fear,

  embarrassment, and humiliation, some or all of which may be permanent.

        89.    As a direct and proximate result of the Defendants’ conduct and the

  prosecution of this civil litigation, Plaintiff has incurred and will incur attorneys’

  fees and litigation costs.

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in

  his favor as follows:

        A.     Declaratory Judgment: Providing that the Defendants’ individual and

  collective conduct violated Plaintiff’s Federal Constitutional rights;

        B.     Compensatory Damages: Including, but not limited to, the monetary

  value associated with the following: violations of legal rights, emotional distress,

  emotional injury, fear, pain and suffering, physical injury, continuing injury, and

  permanent injury;

                                             14
Case 0:21-cv-61418-AHS Document 1 Entered on FLSD Docket 07/09/2021 Page 15 of 15




        C.     Punitive damages as permitted by law;

        D.     Equitable Relief: A written admission of the allegations stated in the

  Complaint, an in-person oral apology, and a written admission and apology on the

  BSO’S official letterhead;

        E.     Attorney’s Fees and Costs; and

        F.     Discretionary Damages and Relief: Such other financial or equitable

  relief that the Court deems reasonable and just.

                                  Jury Trial Demand

        Plaintiff respectfully requests a trial by jury on all claims/issues in this matter

  that may be tried to a jury.


  Respectfully Submitted,

  s/ Devon M. Jacob                                            Date: July 9, 2021
  DEVON M. JACOB, ESQUIRE
  PA Bar Number: 89182
  JACOB LITIGATION, INC.
  P.O. Box 837, Mechanicsburg, Pa. 17055-0837
  717.796.7733 | djacob@jacoblitigation.com
  (Plaintiffs’ Counsel) (Pro Hac Vice to be filed)


  s/ Benjamin L. Crump                                         Date: July 9, 2021
  BENJAMIN L. CRUMP, ESQUIRE
  FL Bar Number: 72583
  BEN CRUMP LAW, PLLC
  122 S. Calhoun Street, Tallahassee, Florida 32301
  (850) 224-2023 | court@bencrump.com
  (Plaintiffs’ Counsel)

                                            15
